Title: From James Madison to St. George Tucker, 1 December 1815
From: Madison, James
To: Tucker, St. George


                    
                        
                            
                                Dear Sir
                            
                            
                                Washington
                                Decr 1. 1815
                            
                        
                        The inclosed letter will introduce to you Count Barziza a Venetian Nobleman. You will perceive that the writer has confounded me with our late worthy friend of the same name. The object of the Count, as you will also perceive, is to claim an estate in Virginia, descending to him & his brother, from the late Mrs. Paradise. Knowing nothing of the matter myself, and regarding myself as in some sort, taking the place of Bishop Madison, I could not refuse my aid towards an opportunity, of bringing about whatever right may require, and I have thought I could not do better with this view, than to refer the claimant to the information which I presume you will be able to give him. He is accompanied by an Italian friend who speaks our language fluently. Be so obliging as to return the letter from Mr Jodrell, and to accept assurances of my great esteem & regard.
                        
                            
                                James Madison
                            
                        
                    
                    
                        Mr. Scott I conclude will have proceeded to Richmond. Shd. he be in Williamsburg, be so good as to shew him the letter of Mr J. and make Count B. known to him.
                    
                